DETAILED ACTION
1.	Claims 21-40 are pending in this Office action.

Claim Rejections - 35 USC §102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
3.	Claims 21-40 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. 2009/0313446 A1 issued to Christoph L. Schuba et al. (“Schuba”).
As per claim 21, Schuba teaches “a method comprising”:
“providing, by a guest domain, a file system call into a shared memory, the shared memory being accessible by the guest domain and a trusted domain, and the file system call being from an application executable on the guest domain and configured to initiate execution of the file system call on the trusted domain,” ([0006], [0017], [0049], [0052]);
“receiving, from the shared memory, a result of the file system call as executed by the trusted domain,” ([0006], [0017], [0049], [0052]); and

	As per claim 22, Schuba further shows “intercepting, via a proxy driver of the guest domain, the file system call and determining whether to execute the file system call within a file system of the guest domain or to pass the file system call to the trusted domain,” ([0004]).
	As per claim 23, Schuba further shows “wherein the providing the file system call into the shared memory comprises passing, via a proxy driver of the guest domain, the file system call to the trusted domain using one or more pages of the shared memory,” ([0004]).
	As per claim 24, Schuba further shows “intercepting, via a proxy driver of the guest domain, a first file system call for a first data file shared by the trusted domain,’ ([0004]);
“sending a first request, which corresponds to the first data file, to the trusted domain by writing the first request to the shared memory,” ([0004]);
“executing, by the trusted domain, the first request on an associated data file in a file system of the trusted domain,” ([0004]);
“writing, by the trusted domain, a response to the first request in the shared memory,” ([0004]); and

	As per claim 25, Schuba further shows “wherein the receiving the result comprises receiving the result based on storage of metadata for files shared by the trusted domain, and wherein the metadata comprises at least one of a file name, a file type, a file location, a file size, or a file date,’ ([0030], [0049]).
	As per claim 26, Schuba further shows “monitoring, by the guest domain, for a change in memory in which to store the metadata,’ ([0030], [0049]).
	As per claim 27, Schuba further shows “wherein the shared memory is configured to prevent an overwrite of data, of the shared memory, that is unread by at least one of the guest domain or the trusted domain,’ ([0006], [0017], [0049], [0052]).
	As per claim 28, Schuba teaches “a method comprising”:
“instructing, by a guest domain, a hypervisor to grant permission, to a trusted domain, access to one or more pages of memory of the guest domain,” ([0006], [0017], [0049], [0052]);
“providing a file system call, from an application executable on the guest domain, into the one or more pages of memory to initiate execution of the file system call on the trusted domain,” ([0006], [0017], [0049], [0052]);
“receiving, from the one or more pages of memory, a result of the file system call as executed by the trusted domain,” ([0006], [0017], [0049], [0052]); and

	As per claim 29, Schuba further shows “intercepting, via a proxy driver of the guest domain, the file system call and determining whether to execute the file system call within a file system of the guest domain or to pass the file system call to the trusted domain,” ([0004]).
	As per claim 30, Schuba further shows “wherein the providing the file system call into the one or more pages of memory comprises passing, via a proxy driver of the guest domain, the file system call to the trusted domain using the one or more pages of memory,’ ([0004]).
	As per claim 31, Schuba further shows “intercepting, via a proxy driver of the guest domain, a first file system call for a first data file shared by the trusted domain,’ ([0004]);
“sending a first request, which corresponds to the first data file, to the trusted domain by writing the first request to the one or more pages of memory,” ([0004]);
“executing, by the trusted domain, the first request on an associated data file in a file system of the trusted domain,” ([0004]);
“writing, by the trusted domain, a response to the first request in the one or more pages of memory,” ([0004]); and

	As per claim 32, Schuba further shows “wherein the receiving the result comprises receiving the result based on a key value store storing file metadata for each data file shared by the trusted domain, and wherein the file metadata comprises at least one of a file name, a file type, a file location, a file size, or a file date,” ([0030], [0049]).
	As per claim 33, Schuba further shows “wherein the key value store is located within the trusted domain, and the method further comprises monitoring, by the guest domain, for a change in the key value store,” ([0030], [0049]).
	As per claim 34, Schuba further shows “wherein the one or more pages of memory are configured to prevent an overwrite of data, of the one or more pages of memory, that is unread by at least one of the guest domain or the trusted domain,” ([0006], [0017], [0049], [0052]).
	As per claim 35, Schuba teaches “a computing device comprising”:
“one or more processors,” (figs. 1A, 4A); and
memory storing instructions that, when executed by the one or more processors, cause the computing device to: instruct a hypervisor to grant permission, to a trusted domain, access to one or more pages of memory of the computing device,” ([0006], [0017], [0049], [0052]); 

“receive, from the one or more pages of memory, a result of the file system call as executed by the trusted domain; and send, to the application and based on the result, a response to the file system call,’ ([0006], [0017], [0049], [0052]).
	As per claim 36, Schuba further shows “wherein the instructions, when executed by the one or more processors, cause the computing device to provide the file system call into the one or more pages of memory by passing, via a proxy driver of the computing device, the file system call to the trusted domain using the one or more pages of memory,” ([0004]).
	As per claim 37, Schuba further shows “wherein the instructions, when executed by the one or more processors, further cause the computing device to: intercept, via a proxy driver of the computing device, a first file system call for a first data file shared by the trusted domain; send a first request, which corresponds to the first data file, to the trusted domain by writing the first request to the one or more pages of memory,” ([0004]); 
“execute, by the trusted domain, the first request on an associated data file in a file system of the trusted domain,” ([0004]); 

	As per claim 38, Schuba further shows “wherein the instructions, when executed by the one or more processors, cause the computing device to receive the result based on a key value store storing file metadata for each data file shared by the trusted domain, and wherein the file metadata comprises at least one of a file name, a file type, a file location, a file size, or a file date,” ([0030], [0049]).
	As per claim 39, Schuba further shows “wherein the key value store is located within the trusted domain, and the instructions, when executed by the one or more processors, further cause the computing device to monitor, by the computing device, for a change in the key value store,” ([0004], [0028]).. 
	As per claim 40, Schuba further shows “wherein the one or more pages of memory are configured to prevent an overwrite of data, of the one or more pages of memory, that is unread by at least one of the computing device or the trusted domain,’ ([0006], [0017], [0049], [0052]).

                                                           Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                                                    Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Mar. 22, 2022                                                                    /KIM T NGUYEN/                                                                                          Primary Examiner, Art Unit 2153